 IMPERIALREED& RATTAN FURNITURE CO.495Silvino Giannasca,d/b/a Imperial Reed & Rattan Furniture Co.andLocal 362, Warehousing and Processing Employees Union,IBT, AFL-CIO,Petitioner.Case No. 2-RC-8537. February f8,1957ORDEROn January 8, 1957, our Decision and Direction of Election issuedin this proceeding.Shortly thereafter the Employer was grantedtime in which to file a motion to vacate the decision or reopen the hear-ing based upon matters which had come to its attention after thehearing concerning the status of the Petitioner as a labor organization.Its motion to vacate, duly filed, refers to a decision of the FederalCourt for the Southern District of New York in an intraunion dis-pute.'In it the court found that local 362, the Petitioner here, is 1of 7 "paper" locals "fraudulently chartered" solely to influence theresults of an election of officers to Joint Council #16 of the Teamsters.Based upon these findings the Employer argues that the Petitioner, inview of its "genesis," does not qualify as a labor organization withinthe meaning of Section 2 (5) of the Act.That section provides:(5)The term "labor organization" means any organization ofany kind, or any agency or employee representation committeeor plan, in which employees participate and which exists for thepurpose, in whole or in part, of dealing with employers concern-ing grievances, labor disputes, wages, rates of pay, hours of em-ployment, or conditions of work.In response to the Employer's motion, the Petitioner contends thatit is a functioning labor organization, denies all "illegal inferences"made by the Employer, and contends that the allegation of the Em-ployer concerning events occurring prior to the filing of this petitionshould not be considered herein.At the hearing in this representation proceeding testimony on behalfof the Petitioner showed that it had contracts with employers settingforth wages, hours, and other conditions of employment.The Em-ployer did not then and does not now contend that the Petitioner hasnot in fact entered into bargaining contracts covering employees ofother employers.Nor- does it contend that the Petitioner does notintend to bargain for the employees here concerned.The Board hasconsistently taken the position that contentions such as this, having todo-with the alleged illegality of the formation of a labor organization,are internal union matters and do not necessarily affect the capacityi This is a proceeding entitledLacey V. Lafrano,etal.,Civil 108-90, in which a prelim-inary,injunction issued May 7, 1956,to prevent-the seating of any delegates from "sevenfraudulently chartered Local Unions,"and other specified action interfering with the in-cumbency of the plaintiff',as president of the Joint Council of the Teamsters.117 NLRB No. 66. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the organization to act as a bargaining representative? It is clearon this record that the Petitioner here exists at least in part for thepurpose of dealing with employers concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or conditions of work,within the meaning of Section 2 (5) of the Act. The Employer's mo-tion to vacate or reopen is therefore denied.2 SeeContinental Baking Company,99 NLRB 777, footnote 1 ;Goebel Brewery Com-pany,105 NLRB 698, 699 See alsoAwning Research Institute,116 NLRB 505; F. C.Russell Company,116 NLRB 1015, footnote 5,Sperry Gyi oscopeCo , 88 NLRB 907.Mautz Paint&Varnish Co.andInternational Chemical WorkersUnion,AFL-CIO,Petitioner.Case No. 13-CA-2017.March 1,1957DECISION AND ORDEROn July 9, 1956, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner-at the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendations.of the Trial Examiner.'ORDERUpon the entire record in this case, and pursuant to Section 10 (c).of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Mautz Paint & Varnish Co.,Madison, Wisconsin, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Chemical WorkersUnion, AFL-CIO, or in any other labor organization of its employees,by discriminatorily discharging employees, or by discriminating inany other manner in regard to their hire or tenure of employment,or any term or condition of employment, because of their membershipin, leadership, or activity on behalf of any such organization.(b) Interrogating its employees concerning their activities on be-half of International Chemical Workers Union, AFL-CIO, or any'The Petitioner's request for oral argument is herebydenied, asthe recordand. briefsadequately present theissues andpositions of the parties117 NLRB No. 72.